R. W. WALKER, J.
It is plain that, on the facts proved, the complainant would not have been entitled to an injunction, even if the allegations of the bill had been in conformity with them. On the return of the certiorari to the circuit court, that court had 'jurisdiction of the case -and the parties. It may be, that its subsequent proceedings were marked by gross irregularities ; but mere irregularities, no matter how glaring, do not furnish, of themselves, a sufficient ground for a resort to chancery. It is not shown that "the complainant did not execute the notes, mn which the judgment was rendered. On the contrary, his petition for a certiorari alleges, that he was a surety on said notes. There is no evidence tending, in the slightest degree, to impeach the validity; or the consideration of these notes; so that the existence and Iona fides of the debt, for which the judgment "was rendered, -stand unassailed. Under these circumstances, 'whatever errors may *718have been committed in consolidating tbe cases without an order, or in the judgment by default, or .in any of the other proceedings in the circuit court; and- whatever remedy the complainant may have, either by direct application to the circuit court, or by an appeal from its judgment to this court, it is obvious that he has failed to show any right to a,n injunction. — See Lucas v. Bank, 2 St. 280 ; Crafts v. Dexter, 8 Ala. 767 ; Secor v. Woodward, 8. Ala. 500 ; Hair & Labuzan v. Lowe, 19 Ala. 224.
Decree affirmed*..